 Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 1 of 22 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


DOUNYA ZAYER,
                Plaintiff,                                         Civil Case No.
vs.                                                         Complaint and Jury Demand


CITY OF NEW YORK, NYPD, OFFICER VINCENT
D’ANDRAIA, individually and in official capacity,
DEPUTY INSPECTOR CRAIG EDELMAN,
individually and in his official capacity, JOHN AND
JANE DOES 1-10, individually and in their official
capacity.
                Defendants.



                                           Introduction

        Dounya Zayer was peacefully and lawfully exercising her Constitutional Rights to

 assemble, free speech, and protest when she was brutally struck by Police Officer Vincent

 D’Andraia as he walked side by side with his supervisor, and high-ranking police official,

 Deputy Inspector Craig Edelman. The Defendants’ conduct was an extension of the City of New

 York’s custom, policy, and practice of responding to peaceful protests with unlawful use of force

 and arrest, thereby seeking to unlawfully stifle protests and the legitimate concerns of citizens.

 The City of New York, by and through the NYPD, has engaged in a well-documented scheme to

 impose violence upon those who are peacefully exercising their Constitutional Rights. Dounya

 Zayer comes before this Court and seeks to hold the Defendants accountable for their conduct

 and inhibit the unlawful practices and polices of the City of New York so that New Yorkers can




                                                                                                 1
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 2 of 22 PageID #: 2




exercise their rights without the fear of being subject to unlawful force and illegal practices,

polices, and procedures.

                                    I. Jurisdiction and Venue

   1. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3).

   2. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

   3. Venue is proper in this District pursuant to 28 U.S.C. 1391(b)(2) in that the events and

       omissions giving rise to these causes of action all occurred in Kings County, NY.

   4. Plaintiff asserts the following claims pursuant to the United States Constitution, New

       York Constitution, Section 42 U.S.C.§ 1983, New York State law, as well as common

       law.

   5. Plaintiff has complied with all requirements for asserting her claims, including filing a

       notice of claim, thirty days having elapsed since presentation of the claim, and

       compliance with GML Section 50 and the relevant subsections.

                                             II. Parties

   6. Plaintiff is a resident of Queens County, New York.

   7. Defendant Vincent D’Andraia is a resident of New York, a police officer and agent for

       the NYPD and City of New York, and at all times was acting within his official capacity

       as a police officer, including but not limited to, taking action as a police officer, in

       uniform, while displaying a gun and a badge.

   8. Defendant Craig Edelman is a resident of New York, a police officer and agent for the

       NYPD and City of New York, and at all times was acting within his official capacity as a

       police officer, including but not limited to, taking action as a police officer, in uniform,

       while displaying a gun and a badge.



                                                                                                  2
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 3 of 22 PageID #: 3




  9. At all times herein, Defendant City of New York was and is a municipal entity created

     pursuant to the laws of the State of New York. Defendant City of New York operates and

     maintains the New York City Police Department (“NYPD”). The NYPD is an agency,

     arm and extension of the City of New York. Defendant City of New York and NYPD are

     the employers of the Defendant Officers and liable for their conduct.

  10. At all relevant times the Defendant Officers were acting under color of State Law,

     including acting as police officers for the City of New York. Defendants were acting

     within the scope of their employment as police officers and agents for the City of New

     York when they engaged in the conduct described herein.

  11. Officers and individuals John and Jane Does 1-10, are named individually and in their

     official capacity as Officials and/or Police Officers (“Defendant Police Officers” or

     “Officer(s)”) and were at all relevant times acting under the color of state law as Police

     Officers. These officers engaged in conduct that violated the Plaintiff’s rights, but whose

     identities are not yet known.

  12. Defendant Police Officers are being sued in their individual and official capacities, as

     well as agents and employees of the City of New York.

                                           II. Facts

  13. On or about May 29, 2020, Plaintiff was exercising her Constitutional Rights to protest in

     a peaceful manner in Kings County, New York.

  14. Defendants D’Andraia and Edelman were on duty and in uniform.

  15. Defendants D’Andraia and Edelman were acting within the scope of their authority and

     duty as NYPD officers on behalf of the City of New York, and providing police services

     at the Protest.



                                                                                              3
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 4 of 22 PageID #: 4




  16. Defendant Edelman is a high-ranking supervisor and employee of the NYPD, with a rank

     above that of Sergeant, Lieutenant and/or Captain.

  17. Defendant D’Andraia called Plaintiff a “stupid bitch” and slapped her phone out of her

     hand, causing it to fall to the ground and break.

  18. Defendant D’Andraia continued to act aggressively towards Plaintiff in plain view of

     Defendant Edelman.

  19. Defendant Edelman failed to intervene and inhibit the unlawful conduct of Defendant

     D’Andraia.

  20. Without any justification, Defendant D’Andraia then viciously struck Plaintiff in plain

     view of his supervisor Defendant Edelman.

  21. The unlawful force used by Defendant D’Andraia caused Plaintiff to fly back several feet

     and strike her head, back and body on the ground.

  22. Despite a clear opportunity to do so, Defendant Edelman failed to intervene, inhibit and

     prevent the unlawful use of force and the unlawful conduct of Defendant D’Andraia.

  23. Upon information and belief, Defendant D’Andraia outweighs Plaintiff by more than one

     hundred pounds. He used his full force and strength to push the petite Plaintiff.

  24. Defendant D’Andraia used extreme, unjustified and unnecessary force upon Plaintiff.

  25. The force used by Defendant D’Andraia, and permitted by Defendant Edelman, caused

     Plaintiff to suffer severe and permanent physical and psychological injuries, including but

     not limited to, blacking out, a concussion, constant and debilitating pain and suffering.

  26. Defendant Edelman, despite having observed the unlawful use of force and having an

     opportunity to intervene, failed to do so.

  27. Moreover, Defendant Edelman failed to render aid to Plaintiff, and instead, walked away.



                                                                                                 4
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 5 of 22 PageID #: 5




      28. Defendant Edelman also failed to hold Defendant D’Andraia accountable.

      29. Defendant Edelman was well versed in Defendant D’Andraia’s propensity to use

           unlawful force and violate the rights of citizens.

      30. As such, Defendant Edelman observed the numerous occasions Defendant D’Andraia

           used unlawful force and violated the rights of citizens.

      31. Defendant Edelman was Defendant D’Andraia’s supervisor and failed to monitor,

           supervise and control him.

      32. Upon information and belief, Defendant D’Andraia was Defendant Edelman’s supervisor

           on a daily basis.

      33. Defendant D’Andraia has been subject to numerous complaints for violation of rights,

           unlawful and excessive force.

      34. Defendant D’Andraia’s unlawful conduct has been well documented.1

      35. At nearly every encounter, Defendant Edelman was present, or was apprised of

           Defendant D’Andraia’s actions as his supervisor.

      36. Despite a serious and well documented history of using excessive force and violating the

           rights of members of the public, Defendants City of New York and Edelman failed to

           monitor, supervise, and intervene in this unlawful conduct such that they encouraged and

           tacitly approved the unlawful conduct of Defendant D’Andraia.

      37. It was predictable and all but certain that Defendant D’Andraia would violate the right of

           Plaintiff as he did on or about May 29, 2020.




1
    See https://www.thecity.nyc/2020/6/19/21297453/nypd-cops-in-protester-shoving-ccrb-complaints-brooklyn


                                                                                                             5
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 6 of 22 PageID #: 6




  38. Indeed, upon information and belief, Defendant D’Andraia has a significant history of

     Internal Affairs and CCRB complaints that placed Defendants on notice of his dangerous

     conduct.

  39. Despite having notice of Defendant D’Andraia’s conduct, Defendants failed to take any

     steps to address this unlawful conduct and prohibit him from continuing to violate the

     rights of others.

  40. Defendant D’Andraia should not have been permitted to police protests or be a police

     officer given his known propensity to violate the rights of citizens.

  41. Defendants’ failure to supervise, monitor, and correct the behavior of Defendant

     D’Andraia is no surprise as Defendant Edelman, a high-ranking police official, also has a

     serious and significant CCRB complaint history.

  42. Defendant Edelman was subject to several complaints regarding his unlawful actions

     towards members of the public.

  43. Defendant Edelman should have not been permitted to be a supervisor, supervise

     Defendant D’Andraia, or manage a protest situation given his documented history of

     violating the rights of civilians.

  44. Additionally, the City of New York has exhibited a policy, customs, and procedures that

     are aimed at inhibiting lawful protests.

  45. As a result of the policy, custom and practice aimed at inhibiting lawful protests, New

     York Attorney General Letitia James held a 2 day hearing on New York City Police

     Department’s Response to Demonstrations wherein she found police officers “using

     excessive force against protesters, including use of batons and indiscriminate use of




                                                                                                6
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 7 of 22 PageID #: 7




           pepper, brandishing firearms at protesters, and pushing vehicles or bikes into

           protesters.”.2

       46. Indeed, the NYPD has responded to protests by using unlawful force and arrest as a

           matter of policy.

       47. There have been numerous documented incidents in the last seven (7) months where, as

           here, the NYPD responded to peaceful protests by using excessive/unlawful force and

           arresting peaceful protesters.3

       48. Plaintiff was peacefully protesting when she had her rights violated by the Defendants.

       49. In violating Plaintiff’s rights, the Defendant officers were employing the policy, custom,

           and procedure of the City that condoned and encouraged unlawful force and arrest as a

           way to respond to protesters exercising their Constitutional Rights.

       50. Plaintiff suffered severe injuries, pain and suffering as a result of the Defendants’ actions,

           inactions and violations of the law.

       51. Defendants’ conduct had the desired effect of chilling and inhibiting Plaintiff’s exercise

           of her right to protest.

       52. Plaintiff is terrified of police and is scared to protest and exercise her rights to protest,

           free speech and to assemble.

       53. Plaintiff suffered fear and apprehension as a result of the Defendants’ conduct and caused

           her great alarm and fear for her personal safety and fear of injury and death.

       54. Plaintiff’s injuries include severe permanent emotional, physical and psychological

           trauma and injury.

2
    https://ag.ny.gov/sites/default/files/2020-nypd-report.pdf
3
    See https://legalaidnyc.org/news/lawsuit-mayor-nypd-police-brutality-during-protests/ and
            https://www.hrw.org/news/2020/09/30/us-new-york-police-planned-assault-bronx-protesters


                                                                                                       7
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 8 of 22 PageID #: 8




                       Count I-Excessive Force/Unlawful Use of Force

  55. Plaintiff repeats and realleges each and every Paragraph as if fully set forth herein.

  56. Upon information and belief, each Defendant, intentionally and/or recklessly used and

     attempted to use unreasonable, unlawful and/or excessive force on Plaintiff, including but

     not limited to, striking Plaintiff, thereby depriving Plaintiff of her right to be free from

     assault, battery, the use of unreasonable, unlawful, excessive, and improper force, in

     violation of the Fourth and Fourteenth Amendments of the Constitution of the United

     States, 42 U.S.C. § 1983, NYS Constitution, New York State laws, and the common laws

     of New York.

  57. Defendants’ actions were without any legal justification, and the force used upon Plaintiff

     was excessive, unwarranted, inappropriate, reckless, negligent and wholly improper.

  58. Defendants’ use of force against Plaintiff was not justified as she posed no threat to the

     Defendants that required the use of force used against her.

  59. Defendants’ actions caused Plaintiff to fear for her life and safety, and at no point was

     any of the contact and attempted contact consensual or privileged.

  60. As a direct and proximate result of each Defendants’ acts and/or omissions, Plaintiff

     suffered and continues to suffer significant severe physical and emotional injuries,

     including possibly requiring surgery, disfigurement, permanent disability and inability to

     walk and ongoing treatment.

  61. As a direct and proximate result of the above unlawful conduct, Plaintiff was caused to

     suffer personal injuries, violation of her rights under Federal, State, and common law,

     rights to be free from unlawful use of force, assault, and battery, emotional distress,

     anguish, anxiety, fear, humiliation, and loss of freedom.



                                                                                               8
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 9 of 22 PageID #: 9




  62. As a result of Defendants’ impermissible conduct, Plaintiff demands judgment against

     Defendants in a sum of money to be determined at trial.

                                 Count II-Assault and Battery

  63. Plaintiff repeats and realleges each and every Paragraph as if fully set forth herein.

  64. Defendants approached Plaintiff and struck her, causing her to suffer substantial injuries.

  65. Defendants approached Plaintiff in an aggressive and hostile manner, causing her to fear

     for her safety and be apprehensive of the bodily harm inflicted upon her by the

     Defendants.

  66. Defendants also used unlawful force upon Plaintiff, including striking her with such force

     that she suffered serious and likely permanent physical and psychological injuries.

  67. Indeed, plaintiff struck her head and back, suffered a severe concussion, endures constant

     pain and suffering, and continues to suffer the physical and psychological effects of

     Defendants’ conduct.

  68. As a result of Defendants’ unlawful conduct, Plaintiff demands judgment against

     Defendants in a sum of money to be determined at trial.

        III-Violation of Right to Free Speech, Assembly, and Protest, and Retaliation

  69. Plaintiff repeats and realleges each and every Paragraph as if fully set forth herein.

  70. Defendants D’Andraia and Defendant Edelman were in uniform and acting under color of

     law when they engaged in the aforementioned conduct.

  71. The Defendants visited brutal violence upon Plaintiff simply because she was exercising

     her rights under the United States and New York Constitutions to free speech, assembly,

     and protest.




                                                                                                    9
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 10 of 22 PageID #: 10




   72. The Defendants did not like the fact that Plaintiff was protesting police violence and

      brutality, and therefore sought to inhibit her speech, assembly, and right to protest by

      using excessive, unwarranted and unlawful force upon her.

   73. As police officers, Defendants had the aim of inhibiting the exercising of Plaintiff’s

      rights, discouraging same, and inflicting physical harm upon her so that she would not

      continue to protest, assemble and use her speech to object to police brutality.

   74. Defendants retaliated against Plaintiff for her assembling, protesting, and speaking out

      against police brutality, as are her Constitutional Rights.

   75. Defendants succeeded in their violation of Plaintiff’s rights to speech, assemble, and

      protest when they caused her significant injuries that inhibited her ability to exercise

      these rights.

   76. As a result of Defendants’ unlawful conduct, Plaintiff demands judgment against

      Defendants in a sum of money to be determined at trial.

  IV. Monell Liability/Respondeat Superior/Failure to Supervise/Failure to Monitor/Negligent
               Hiring/Retention/Training/Municipal Liability/Failure to Protect

   77. Plaintiff repeats and realleges each and every Paragraph as if fully set forth herein.

   78. The City of New York, via the NYPD, has effectively ratified the misconduct of the

      Defendant-Officers. The violation of Plaintiff’s Federal, State, and common law rights

      and resulting injuries were further directly, foreseeably, proximately, and substantially

      caused by conduct chargeable to the City of New York.

   79. Said conduct included, but is not limited to, the acts of the Defendant agents and officers

      in the performance of their duties, which amounted to deliberate indifference to the rights

      of persons, including Plaintiff, who was subject to excessive force, unlawful force and

      arrest, negligence, and other misconduct by the Defendant officers, who the NYPD knew


                                                                                                  10
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 11 of 22 PageID #: 11




      had demonstrated a history of misconduct involving similar violations of common law,

      State, and Federal rights and causes of action.

   80. The City of New York and the NYPD also failed to use reasonable care and/or was

      negligent in the hiring and retention of its employees, officers, and/or servants, failed to

      and/or was negligent in the retention, monitoring, and/or supervision of the individual

      Defendants, and failed to provide the appropriate safeguards to prevent the negligent use

      of force, assault, battery, and use of excessive force in violation of Plaintiff’s rights as

      complained of herein.

   81. It is clear that there is a need for monitoring and supervision regarding the use of force,

      assault, battery, and negligence, and that there is deliberate indifference to the use of

      same, particularly for the Defendant-Officers, who had histories of similar misconduct

      prior to their interaction with Plaintiff of misuse of force, excessive force, assault and

      battery that required interdiction, investigation, supervision, and monitoring.

   82. The City of New York and the NYPD failed to train officers that even if Plaintiff was a

      suspect in some crime, they nonetheless cannot commit an assault or battery, and cannot

      employ unreasonable, unlawful, and excessive force upon that individual, particularly

      significant use force such as striking Plaintiff in a vicious and heavy-handed manner.

   83. Additionally, the City failed to train its officer on how to deal with protesters exercising

      their constitutional rights, and to not use force upon them or unlawfully discourage same.

   84. This omission is glaring in light of the protests that regularly occur in New York City and

      the City’s duty to protesters and those exercising their constitutional rights.

   85. The City of New York also failed to train its officers that if they see other officers

      engaged in misconduct/unlawful activity, such as the unlawful use of force and inhibiting



                                                                                                11
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 12 of 22 PageID #: 12




      the exercise of free speech, protest, and assembly in this matter, they must intervene to

      prevent it.

   86. As in the case of Defendant-Officers’ past unlawful use of force and employment of

      unlawful and excessive force, there was no need to use any force, let alone significant

      force, even if Plaintiff was suspected of committing a crime.

   87. City of New York and the NYPD, including its Police Chief and superior officers such as

      Defendant Edelman, thus created a tacit policy and custom of permitting the Defendant-

      Officers’ unlawful actions to continue with their imprimatur and approval.

   88. Indeed, upon information and belief, the Defendant-Officers involved have had numerous

      lawsuits filed against them for use of unlawful and excessive force.

   89. Upon information and belief, the Defendant-Officers also had several CCRB/IA

      complaints lodged against them for false arrest, unlawful, unnecessary, and excessive

      force, before they used the unlawful force and employed a false arrest against the

      Plaintiff.

   90. Despite the lawsuits and complaints for excessive force and unlawful arrest prior to the

      complaint at hand, the Defendant-Officers were not re-trained, provided additional

      supervision, or additional monitoring of their performance so as to prevent the unlawful

      use of force upon Plaintiff.

   91. Had the Defendant-Officers been retrained, monitored, and supervised given their

      histories, the unlawful use of force and actions against Plaintiff could have been

      prevented as the Defendant-Officers knew that they would be held accountable and

      would not engage in the conduct complained of herein.




                                                                                            12
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 13 of 22 PageID #: 13




   92. The failure of the City of New York and the NYPD to monitor, supervise, and retrain the

      Defendant officers was glaring in light of their histories of complaints and lawsuits for

      excessive, unlawful, and unnecessary use of force and other misconduct. The Defendant

      officers should not have been on the streets.

   93. Upon information and belief, the City of New York and the NYPD also failed to track

      and meaningfully monitor and investigate the uses of force by the Defendant-Officers

      such that the City of New York and the NYPD failed to monitor, supervise and control

      the Defendants. These acts and omission demonstrated callous disregard with respect to

      the propensity of the Defendant-Officers, and all but guaranteed that they would

      eventually use excessive and unlawful force against the Plaintiff.

   94. The City of New York and the NYPD were aware, or should have been aware, with any

      level of diligence, of the shockingly high number of incidents involving unlawful use of

      force, misconduct, and excessive force by its officers, and in particular the Defendant-

      Officers named herein, but took no action to rectify the obviously deficient IA process,

      monitoring, and supervision.

   95. The acts and omissions of the City of New York and NYPD effectively condoned

      Defendant-Officers’ past conduct of engaging in unlawful and excessive force, and the

      Defendant-Officers knew that they would not be held accountable in any meaningful way

      if they used unlawful and excessive force, such as in the case of Plaintiff.

   96. Upon information and belief, the City of New York and the NYPD do not meaningfully

      investigate CCRB and Internal Affairs Complaints. The City of New York and the NYPD

      purport to investigate complaints, but in reality, conduct sham investigations that are

      aimed at covering up police misconduct.



                                                                                            13
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 14 of 22 PageID #: 14




   97. Rather than properly adjudicate Internal Affairs/CCRB investigations, and meaningfully

      investigate complaints, the City of New York and the NYPD skew the investigations in

      favor of officers so that the complaint is either not-sustained due to alleged equipoise in

      evidence, or incapable of being adjudicated against the officer. Moreover, in many cases,

      including ones involving the Defendant-Officers, a review of a complaint is cursory at

      best, and usually quickly closed without any meaningful investigation.

   98. Upon information and belief, the deficient Internal Affairs investigations, including those

      involving the Defendant-Officer’s previous conduct, also include not retaining evidence

      relevant to Internal Affairs investigations, (e.g. such as video), failing to speak with

      relevant witnesses, failing to interview complainants, misinterpreting data, ignoring

      evidence, giving officers an opportunity to change their stories so as to escape liability,

      misclassifying IA complaints so that they are not investigated, crediting an officer’s

      version of events simply because it is an officer, discounting eyewitness testimony in

      favor of officers, and simply not investigating all complaints. Upon information and

      belief, this defective way of conducting IA investigations was how investigations into the

      unlawful use of force by the Defendant-Officers were handled.

   99. Defendant City of New York and the NYPD maintained a policy whereby, upon

      information and belief, they failed to meaningfully investigate IA and CCRB complaints,

      if they investigated them at all, thereby creating a policy and custom whereby officers felt

      that they could violate the rights of citizens with impunity and they would not be held

      accountable, particularly in the case of the Defendant-Officers.

   100.       Indeed, Defendants each have histories of being sued for violations of civil rights.




                                                                                                14
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 15 of 22 PageID #: 15




   101.       However, no Defendant was disciplined and monitored, and no steps were taken

      to ensure that they did not continue to employ excessive force, as they ultimately did

      against the Plaintiff.

   102.       Defendants used unlawful and significant force upon Plaintiff constituting

      improper, unlawful, and excessive use of force.

   103.       Upon information and belief, Defendants have numerous complaints lodged

      against them prior to the incident with Plaintiff. The City Of New York and NYPD had

      ample notice of the Defendant-Officers’ histories, propensities, and misconduct, similar

      to the unlawful conduct they subjected Plaintiff to. Those incidents do not appear to have

      been meaningfully investigated, and despite the obvious need for intervention, the NYPD

      failed to take any corrective action related to these officers, such as increased

      supervision, training, taking them off the street, and reassigning them to non-enforcement

      duties, or not deploying them for protest duties.

   104.       Upon information and belief, Defendant officers have been sued numerous times

      for the unlawful use of force for incidents prior to the unlawful use of force against

      Plaintiff. Yet Defendant City of New York and NYPD failed to investigate these

      unlawful uses of force and failed to take any meaningful steps to ensure that the unlawful

      use of force would not continue, such that the Defendant City of New York was

      indifferent to the right of Plaintiff to be free from excessive force, and all but

      guaranteeing that those citizens who encountered these individuals would be subject to

      excessive force.

   105.       The City of New York and the NYPD are liable for the conduct of the Defendant

      Officers pursuant to respondeat superior as Defendant-Officers were acting within the



                                                                                             15
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 16 of 22 PageID #: 16




      scope of their employment, in furtherance of their job duties and on behalf of the City of

      New York when they engaged Plaintiff and committed the acts complained of herein.

   106.       The City of New York and the NYPD, including the Chief of Police, knew, or

      with any diligent inquiry should have known, and had actual and/or constructive notice

      that Defendants were prone to the use of unlawful and excessive force, as well as commit

      assault and battery, but failed to do anything to train, monitor, supervise, or properly

      investigate these officers so as to prevent the predictable use of excessive force upon

      Plaintiff as a continuation of their pattern of unlawful use of force.

   107.       The failure of the City of New York and the NYPD to meaningfully respond to

      and investigate these complaints is tantamount to a policy of encouragement and

      tolerance for excessive and unlawful force.

   108.       The violation of Plaintiff’s rights as described herein are also an expected and

      natural consequence of City of New York/NYPD’s failure to discipline, monitor and

      supervise its officers.

   109.       Given the lengthy lawsuit, apparent Internal Affairs and CCRB histories of the

      Defendant officers, the City of New York, NYPD, its Chief of Police and policy makers

      knew that Defendant-Officers needed discipline, training, supervision and monitoring,

      but failed to provide same.

   110.       In light of the foregoing, had the City of New York and NYPD and its policy

      makers provided additional monitoring, training and supervision for the Defendant

      officers, the individual Defendant officers would not have had occasion to violate

      Plaintiff’s rights and commit the acts complained of herein, and but for the Defendant

      City’s deliberate indifference to the obvious risk posed by individual Defendant officers,



                                                                                             16
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 17 of 22 PageID #: 17




      Plaintiffs rights would not have been violated. This includes not only providing

      additional training, but also removing these officers from contact with the public and/or

      ensuring that a supervisor was consulted before the use of any force or arrest.

   111.      In addition, the City of New York and the NYPD and the Defendant-Officers

      acted under color of law pursuant to an official policy or custom and practice of the

      NYPD whereby the use of unlawful and excessive force was permitted, tolerated, and

      condoned, and intentionally, knowingly, recklessly or with deliberate indifference failed

      to properly and adequately control, monitor, and discipline on a continuing basis their

      employees, agents and/or servants and/or otherwise failed to prevent the individual

      Defendants from unlawfully using excessive force upon Plaintiff and violating her rights

      to protest and free speech.

   112.      The City of New York and NYPD failed to protect Plaintiff and provide a safe

      opportunity for her to exercise her rights.

   113.      Defendant City of New York also enacted policies, customs and procedures,

      directly and by tacitly approving the unlawful use of force by not stopping it, with the

      aim to unlawfully inhibit it. Moreover, the City of New York has employed, and tacitly

      approved, unlawful violence as a response to protesters exercising their rights to freedom

      of speech, assembly, and protest.

   114.      As a direct and proximate result of the above-described impermissible conduct,

      Plaintiff was caused to suffer personal injuries, violation of her civil rights, as well as

      State and common law rights, emotional distress, anguish, anxiety, fear, humiliation and

      loss of freedom.




                                                                                              17
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 18 of 22 PageID #: 18




   115.         As a result of Defendants’ impermissible conduct, Plaintiff demands judgment

      against Defendants in a sum of money to be determined at trial.

                                   Count V-Failure to Intervene

   116.         Plaintiff repeats and realleges each and every Paragraph as if fully set forth

      herein.

   117.         Each of the Defendant-Officers engaged in the use of excessive force and assault

      of the Plaintiff.

   118.         While each Defendant-Officer was engaged in the use of excessive force and the

      violation of Plaintiff’s rights as alleged herein, those who were not using force against

      Plaintiff failed to intervene to prevent the use of excessive force in violation of Plaintiff’s

      rights, despite an opportunity to do so.

   119.         The Defendant-Officers watched as Plaintiff was unlawfully subjected to

      excessive, unnecessary, and unlawful force.

   120.         Each Defendant had an opportunity to intervene as the use of excessive,

      unnecessary and unlawful force was being deployed against Plaintiff in front of them and

      within their immediate area. Each Defendant failed to instruct other officers not to use

      force or physically restrain the officers from using force.

   121.         Rather than intervene to stop the use of excessive force and the violation of

      Plaintiff’s rights as alleged in this Complaint and as the law requires, the Defendant

      officers did nothing and, upon information and belief, then attempted to conceal the use

      of excessive force by making false statements about what occurred in seeking to justify

      the unlawful use of force.




                                                                                                  18
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 19 of 22 PageID #: 19




   122.         As a direct and proximate result of the above conduct, Plaintiff suffered personal

      injuries, violation of her common law, State law and civil rights, emotional distress,

      anguish, anxiety, fear, humiliation and loss of freedom.

   123.         As a result of Defendants’ impermissible conduct, Plaintiff demands judgment

      against Defendants in a sum of money to be determined at trial.

            Count VI. Unlawful Arrest, False Arrest, Unlawful Search and Seizure

   124.         Plaintiff repeats and realleges each and every Paragraph as if fully set forth

      herein.

   125.         Defendant-Officers engaged in an unlawful arrest and seizure of Plaintiff.

   126.         Each Defendant-Officer detained and arrested Plaintiff without probable cause to

      do so.

   127.         Each Defendant seized Plaintiff without any probable cause or legal justification

      to do so.

   128.         No Defendant obtained a warrant for Plaintiff’s arrest, and nor did they have any

      legal justification to stop, seize, detain, arrest, or prosecute Plaintiff.

   129.         Plaintiff did not consent to the unlawful arrest and seizure.

   130.         As a direct and proximate result of the above impermissible conduct, Plaintiff

      suffered personal injuries, violation of her common law, State law, and civil rights,

      emotional distress, anguish, anxiety, fear, humiliation and loss of freedom.

   131.         As a result of Defendants’ unlawful conduct, Plaintiff demands judgment against

      Defendants in a sum of money to be determined at trial.




                                                                                               19
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 20 of 22 PageID #: 20




     Count VII. Negligence/Negligent Infliction of Emotional Distress/Intentional Infliction of
                                      Emotional Distress

   132.         Plaintiff repeats and realleges each and every Paragraph as if fully set forth

      herein.

   133.         Defendants were negligent in their interaction with the Plaintiff, including but not

      limited to, using force inappropriately, accidently and recklessly.

   134.         Defendants approached Plaintiff aggressively, threatened her, then struck her

      phone out of her hand, then viciously pushed her causing her to fly several feet away and

      strike her head, back, and body on the ground with such force that she suffered severe

      emotional and physical injuries.

   135.         Defendants were negligent in how they treated Plaintiff, without any justification

      for doing so.

   136.         Defendants should not have struck Plaintiff’s phone out of her hand, cursed at her,

      pushed her to the ground, and taken other acts that inhibited the exercise of her rights and

      violated her rights.

   137.         Defendants deviated from the acceptable standards in using force including

      approaching Plaintiff aggressively, slapping her phone out of her hand, cursing at her,

      and striking her with brutal force, all without any legal justification for doing so and

      without any threat to themselves or others from Plaintiff.

   138.         Additionally, Defendants deviated from acceptable standards in using force in the

      way that they did, including but not limited to, striking Plaintiff.

   139.         To the extent that Defendants subjected Plaintiff to unintentional or unnecessary

      use of force, Defendants acts were per se negligent and grossly negligent.

   140.         The Defendants’ actions were not within prevalent guidelines for the use of force.


                                                                                                 20
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 21 of 22 PageID #: 21




   141.        Moreover, in these circumstances, where Plaintiff was not pointing a weapon at

       the Defendants or posing a threat to them, a reasonable officer would not have used any

       force upon Plaintiff.

   142.        Defendants’ actions were the proximate cause of Plaintiff’s significant injuries.

   143.        Defendants’ actions caused Plaintiff severe permanent physical injuries and

       significant emotional distress.

   144.        As a direct and proximate result of the above conduct, Plaintiff suffered personal

       injuries, violation of her rights, emotional distress, anguish, anxiety, fear, humiliation and

       loss of freedom.

   145.        As a result of Defendants’ conduct, Plaintiff demands judgment against

       Defendants in a sum of money to be determined at trial.

   WHEREFORE, Plaintiff demands that judgment be entered against the Defendants, jointly

and severally, for:

   (a) any and all damages sustained by the Plaintiff arising from the foregoing wrongful and

   unlawful acts of the Defendants;

   (b) punitive damages against the individual Defendant-Officers where permissible by law;

   (c) interest, both pre-judgment and post-judgment;

   (d) a declaration that Defendant’s violated the rights of Plaintiff;

   (e) an Injunction/Order prohibiting the Defendants from violating the rights of protesters, and

   amending their policies to inhibit the violation of rights as alleged herein;

   (f) attorney’s fees and costs; and

   (g) all other such relief as this Court may deem appropriate, equitable, and just




                                                                                                   21
Case 1:20-cv-06070-ARR-PK Document 1 Filed 12/14/20 Page 22 of 22 PageID #: 22




                                        JURY DEMAND

      Plaintiff demands a trial by jury in this action for all issues triable by a jury.

Dated: December 14, 2020                                      Respectfully submitted,
                                                              The Aboushi Law Firm PLLC
                                                              s/Aymen A. Aboushi
                                                              Aymen A. Aboushi, Esq.
                                                              Tahanie A. Aboushi, Esq.
                                                              The Aboushi Law Firm
                                                              1441 Broadway, 5th Floor
                                                              New York, NY 10018
                                                              Tel: (212) 391-8500
                                                              Fax: (212) 391-8508
                                                              Aymen@Aboushi.com
                                                              Tahanie@Aboushi.com
                                                              Attorneys for Plaintiff




                                                                                           22
